DETAILED CORRESPONDENCE
This Office action is in response to the amendment received May 27, 2022.
The rejection for claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in view of the arguments by applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 4, the amendment to the claim finds no support for the squared off areas below.  Paragraphs [0050] – [0053] provide the scope of the matter which can be added for Formula (3), see below:

    PNG
    media_image1.png
    462
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    620
    media_image2.png
    Greyscale

The C1 to C10 hydroxyalkyl group is the only group which may be substituted with C1 to C5 alkoxycarbonyl group or a C1 to C5 substituted alkoxy group as seen paragraph [0050] below:	
    PNG
    media_image3.png
    203
    670
    media_image3.png
    Greyscale

Applicants correctly state that the limitations in claim 4 now being challenged were originally filed with the application, however the language is not in the specification, which provides proper support and enablement to the recited claims of the patent application.  
Correction and/or support for those limitations in claim 4 is necessary in the specification and amending that language into the specification would meet the support and enablement of claim 4.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAMOTO et al (2011/0230058) in view of ICHIKAWA et al (2010/0230136).
	The claimed invention now recites the following: 

    PNG
    media_image4.png
    767
    634
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    353
    610
    media_image5.png
    Greyscale

	SAKAMOTO et al disclose a polymer structure on page 7, where formulae (3-1), (3-2) and (4-2) meet the claimed invention see below: 

    PNG
    media_image6.png
    171
    634
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    190
    644
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    188
    401
    media_image8.png
    Greyscale

	SAKAMOTO et al lack a photoacid generator as recited in claim 9, however report the use of several acids to crosslink the polymer as seen in paragraph [0064], shown here:

    PNG
    media_image9.png
    471
    417
    media_image9.png
    Greyscale

	ICHIKAWA et al report the equivalence of the anions trifluoromethanesulfonate and nonafluorobutanesulfonate as seen in paragraph [0196] shown below:

    PNG
    media_image10.png
    149
    413
    media_image10.png
    Greyscale

Example 1 in Table 2 of page 55 report the photoacid in an amount of 0.6 to a total solid content of 10.655 for a weight percent of 5.6% which meets amended claim 2 for the “…4 to 15% of a photoacid generator comprising iodonium cation, based on total solid content of the underlayer coating composition.”
While Paragraph [0116] report the following cation:

    PNG
    media_image11.png
    292
    411
    media_image11.png
    Greyscale


	It would have been prima facie obvious to one or ordinary skill in the art at the time of the invention to use any of the listed acid and acid generators as disclosed in SAKAMOTO et al, paragraph [0064] in place of the 5-sulfosalicylic acid along with Formula (3-1), (3-2) and (4-2) in the Examples 1 and 2 with the reasonable expectation of same or similar results for excellent properties of reflection, static electrification and development defects, and especially excellent for outgassing suppression.
In addition, it would have been obvious based on ICHIKAWA et al to use iodonium as the cation as reported in paragraph [0116] paired with an equivalent nonafluorobutane sulfonate anion in place of the trifluoromethanesulfonate anions of SAKAMOTO et al and reasonably expect excellent properties for reflection, static electrification and development defects, and especially excellent for outgassing suppression.
	The monomeric unit which is claimed is present in the polymers of SAKAMOTO et al. as well as other in SAKAMOTO et al where polymers can be seen to disclose the monomeric unit of formula (1), see paragraph [0058] for polymer of Formula (3-1) and (3-2) below:
    PNG
    media_image12.png
    171
    634
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    190
    644
    media_image13.png
    Greyscale


The structural motif in Formula (3-1), meet Formula (1) having at least one carboxylic acid group (Box 1) for claim 2 at variable Z with at least one carboxylic acid for Formula (2) (Box 2) having a carboxylic acid group defined at positions A and D.  
The polymer of Formula (3-2) meets claim 3 for Formula (2) wherein A is an alkoxy group and D is a carboxylic acid group, see box 1.
With respect to claim 4, Formula (4-2) meets claim 4, Formula (3) having a hydroxyalkyl group at positions K and L, see below in box 2:

    PNG
    media_image14.png
    188
    401
    media_image14.png
    Greyscale

And the iodonium cation is taught in ICHIKAWA et al at paragraph [0116].
Applicants have argued that the rejection is a combination of non-analogous art, however the Office argues that the use of the acid component disclosed by SAKAMOTO et al report conventional ionic photo and heat acid generators with fluorinated anionic groups that have been used in photoresist compositions as well.  The resist underlayers in the photoresist and the resist underlayer are in the same field of endeavor of photolithography which in many cases require processing steps and resistance in similar environments when forming patterned images for semiconductor devices.  In fact, the acid generators listed in the resist underlayer of SAKAMOTO et al use same or similar cationic iodonium salts with fluoromethane sulfonate anions.  The skilled artisan familiar with the ionic photoacid generators used in photoresist composition and resist underlayers are directed to use same or similar components and bridging the gap with known photoacids in similar arts falls in the scope of analogous arts.
The rejection is repeated and made final.
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references disclose the claimed limitations as recited in claim 6 for the iodine and claim 14 wherein Y is not a hydrogen.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                				J.Chu
July 14, 2022